Case 5:17-cv-12942-JEL-MKM ECF No. 152 filed 10/03/19           PageID.3310     Page 1 of 2




                      UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

 LASHEMA MARBLE, individually and
 as Personal Representative for the Estate
 of Bertie Marble, deceased, and
 ROY MARBLE SR., JERON MARBLE,
 THERESA MARBLE,                                        JUDGE JUDITH LEVY

                            Plaintiffs,                 Docket 5:17-cv-12942
 vs.

 GOVERNOR RICK SNYDER, in his individual
 capacity only, CITY OF FLINT; RECEIVERSHIP
 TRANSITION ADVISORY BOARD,DANIEL WYANT,
 NICK LYON, EDEN WELLS, ANDY DILLON, LIANE
 SHEKTER-SMITH, ADAM ROSENTHAL, STEPHEN
 BUSCH, PATRICK COOK, MICHAEL PRYSBY, BRADLEY
 WURFEL all in their individual capacities; JEFF WRIGHT,
 EDWARD KURTZ, DARNELL EARLEY, GERALD AMBROSE,
 DAYNE WALLING, HOWARD CROFT, MICHAEL GLASGOW,
 and DAUGHERTY JOHNSON, in their individual capacities,
 and McLAREN REGIONAL MEDICAL CENTER,
 LOCKWOOD, ANDREWS & NEWNAM, P.C., LOCKWOOD, ANDREWS &
 NEWNAM, INC., LEO A. DALY COMPANY, VEOLIA NORTH AMERICA, LLC,
 VEOLIA NORTH AMERICA, INC., VEOLIA WATER NORTH AMERICA
 OPERATING SERVICES, LLC , jointly and severally,

 ________________________________________________________________________________________/

                STIPULATION FOR EXTENSION OF TIME TO FILE
                         RESPONSIVE PLEADINGS

       NOW COME Plaintiffs and Defendants Lockwood, Andrews & Newnam,

 Inc., Lockwood, Andrews & Newnam, P.C. and Leo A. Daly Co., and hereby

 stipulate and agree to further extend the deadline for these Defendants to
Case 5:17-cv-12942-JEL-MKM ECF No. 152 filed 10/03/19      PageID.3311   Page 2 of 2




 plead, answer or otherwise move until Friday, October 11, 2019. Defendant

 Leo A. Daly Co. has made only a limited appearance and retains the right to file

 a motion to dismiss, including for lack of personal jurisdiction.

         Pursuant to ECF Rule 11(c), Plaintiffs and the above Defendants request

 that a text-only order be entered granting this stipulation.

                               STIPULATED AND AGREED TO:

 /s/ William H. Goodman                     /s/ Philip A. Erickson
 William H. Goodman (P14173)                Philip A. Erickson (P37081)
 Julie H. Hurwitz (P34720)    Pitt          Robert G. Kamenec (P35283)
 McGehee Palmer & Rivers, P.C.              Saulius K. Mikalonis (P39486)
 Kathryn Bruner James (P71374)117           PLUNKETT COONEY
 W. Fourth Street                           325 E. Grand River Ave, Suite 250
 Goodman Hurwitz & James, P.C.              East Lansing, MI 48823
 Royal Oak, MI 48067                        (517) 324-5608
 1394 E. Jefferson (248) 398-9800           perickson@plunkettcooney.com
 Detroit, MI 48207                          rkamenec@plunkettcooney.com
 (313) 567-7160                             smikalonis@plunkettcooney.com
 wgoodman@goodmanhurwitz.com
 jhurwitz@goodmanhurwitz.com
 kjames@goodmanhurwitz.com

 ATTORNEYS FOR PLAINTIFFS                   ATTORNEYS FOR DEFENDANTS
                                            LOCKWOOD, ANDREWS & NEWNAM,
                                            INC., LOCKWOOD, ANDREWS &
                                            NEWNAM, P.C. and LEO A. DALY
                                            COMPANY

 Dated: October 2, 2019


 Open.25633.72875.22890272-1
